Title: From George Washington to Jean de Neufville, 6 January 1784
From: Washington, George
To: Neufville, Jean (John) de

 

Sir,
Mount Vernon 6th January 1784

I have had the honor to receive your Letter bearing date the 19th of August & find myself exceedingly indebted to your partiality in favor of my Country & myself, both personally, & as a citizen of the United States of America.
The disaster which has happen’d to the House with which you was connected must be very affecting to every true American, especially as your great zeal in the cause of liberty, & your unwearied efforts to promote the interests of the United States, are well known to the Citizens of this republic. I cannot but flatter myself however, that the successes of the new firm of de Neufville & Co. will equal their greatest expectations, & that they will meet with the patronage of all who may be favored with their acquaintance & correspondence.
Notwithstanding the embarrassments of our Finances, I am also of opinion, that justice will ultimately be rendered to all the public Creditors: indeed, it is very much to be regretted that any of our good friends should have suffered from the delay of it—The exigencies have been pressing, & the misfortunes arising therefrom to private individuals, perhaps inevitable; but the happy termination of the war, will I trust, soon afford an opportunity of retreiving the public credit, & enable Congress, & the State of South Carolina, to discharge the Debts which are due to your house.
I have had the pleasure of becoming acquainted with your son, & if it should be in my power to render him any services, it will be extremely agreeable to, Sir Your most Obt hble Servant

G: Washington

